 

Exhibit 10.4

 

LOAN AGREEMENT

 

THIS AGREEMENT is made as of this 31st day of December 2014, by and between ECO
INTEGRATED TECHNOLOGIES, INC., a Delaware corporation having its principal
office at 2600 Michelson Drive, Suite 780, Irvine, California 92612 (the
“Lender”) and ECO ENVIRO TECHNOLOGIES INTERNATIONAL LIMITED, a Hong Kong
corporation, having its principal office at 1901 Lyndhurst Terrace, Lyndhurst
Tower 1, Central, Hong Kong (the “Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower is seeking funding to support commercialization of the
TCOM (“TCOM”) waste conversion process in international markets;

 

WHEREAS, the Lender holds a license to utilize and deploy the TCOM technology in
the U.S. and stands to benefit from broad acceptance of the technology;

 

WHEREAS, the Borrower holds an exclusive global license to utilize and deploy
the TCOM technology in any and all markets outside the U.S. and stands to
benefit from broad acceptance of the technology;

 

WHEREAS, the Borrower has requested funding to date, and may request funding in
the future, and the Lender has loaned funds to date, and may loan funds in the
future in the form of direct loans to the Borrower and direct payments to the
Borrower’s vendors all with a view to investments and expenditures of the
Borrower approved by the Lender (the “Approved Purposes”);

 

WHEREAS, the Borrower is seeking funding from other sources (“Third Party
Financing”) to fund waste projects which the parties believe may be available to
support the Approved Purposes;

 

WHEREAS, pending receipt of funding from Third Party Financing, the Lender has
advanced, and is willing to advance, funds to support the Approved Purposes;

 

WHEREAS, in consideration of the risk undertaken by the Lender in advancing
funds hereunder, the parties consider it appropriate to grant to the Lender a
warrant (the “Warrant”), exercisable at the Lender’s sole discretion, to
purchase equity ownership in the Borrower;

 

WHEREAS, the Borrower has borrowed funds from the Lender to date and may, from
time to time in the future, request loans from the Lender to be used for the
payment of expenses and capital investments by the Borrower for Approved
Purposes and the parties wish to provide for the terms and conditions upon which
such loans have been made or shall be made.

 

NOW, THEREFORE, in consideration of loans made to date and any loan hereafter
made to the Borrower by the Lender, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

Convertible Loan Agreement – EETIL (2014)1 

 

 

I.DEFINITIONS AND OTHER TERMS.

 

As used herein, the following terms shall have the following meanings (such
meanings shall be equally applicable to the singular and plural forms of the
terms used, as the context requires):

 

“Agreement” means this Loan Agreement, as amended or otherwise modified from
time to time.

 

“Applicable Rate” means an interest rate per annum of ten percent (10%);
provided, however, that so long as an Event of Default has occurred and is
continuing, the Applicable Rate shall be the lesser of eighteen percent (18%)
per annum or the maximum rate permissible under applicable law.

 

“Loan Documents” shall mean this Agreement, the Note and the Warrant or other
documents pertaining to the Loans contemplated herein.

 

“Maturity Date” shall mean December 31, 2016.

 

“Warrant Coverage Rate” shall mean a non-diluting one-half percent (0.5%) equity
ownership interest for each $10,000 (or portion thereof) of principal advanced
under this Agreement.

 

II.LOANS.

 

A.           Lender Commitment. Subject to the terms and conditions of this
Agreement, the Lender agrees to make such loans (individually each a “Loan” and
collectively the “Loans”) to the Borrower as the Borrower may from time to time
request; provided that all amounts loaned shall be used exclusively to advance
Approved Purposes. Loans may take the form of funds advanced directly to the
Borrower or amounts paid on the Borrower’s behalf and at the Borrower’s request
to vendors, suppliers, service providers and others.

 

B.           Requests for Loans.

 

1.           Loans shall be requested in writing.

 

2.           With respect to each Loan request, the Borrower shall provide the
Lender with written instructions indicating (i) the amount requested, (ii) the
manner in which such Loan proceeds will be disbursed (i.e., direct advance of
funds to the Borrower, payment of amounts on the Borrower’s behalf, etc.), (iii)
delivery instructions with respect to funds requested (i.e., wiring
instructions, physical delivery address, etc.), and (iv) a description of the
Approved Purpose to which such Loan proceeds shall be applied, including
invoices (or other evidence) reflecting expenditures, or planned expenditures,
pertaining to Approved Purposes in the amount of the Loan requested.

 

C.           Maximum Loan Availability. Notwithstanding any other provision of
this Agreement, the aggregate principal amount of the Loans hereunder shall be
determined at the

 

Convertible Loan Agreement – EETIL (2014)2 

 

 

sole discretion of the Lender and nothing herein shall obligate the Lender to
Loan sums in excess of amounts previously loaned.

 

D.           Interest.

 

1.           The unpaid principal amount of each Loan shall bear interest until
paid at the Applicable Rate.

 

2.           Interest on the unpaid principal amount of each Loan shall accrue
from and including the date funds are deposited, amounts are advanced on the
Borrower’s behalf or credits are otherwise available to the Borrower, but not
including the date such Loan is paid. Interest and any fee shall be calculated
on the basis of a year consisting of 365 days and paid for actual days elapsed.

 

E.           All Loans One Obligation. All the Loans under this agreement shall
constitute one Loan. The Borrower agrees that all of the rights of Lender set
forth in this Agreement shall apply to any modification of or supplement to this
Agreement unless otherwise agreed in writing.

 

F.           Payments. Subject to the provisions of Sections II.G. and II.I.
below, all Loans, including interest accrued thereon, shall be repayable by the
Borrower:

 

(i) in monthly installments in amounts equal to twenty percent (20%) of the Net
Income of the Borrower for the preceding calendar month with the first
installment being due by January 15, 2016, pertaining to Net Income in December
2016, and by the fifteenth day of each succeeding calendar month; and

 

(ii) any unpaid principal and accrued interest on all Loans shall be payable in
full on the Maturity Date.

 

All payments shall be applied first to expenses, if any, of collection, then to
accrued and unpaid interest and then to principal. All payments by the Borrower
hereunder shall be made without set-off or counterclaim and shall be made to the
Lender at its above-indicated address, or at such other place as may be
designated by the Lender to the Borrower.

 

G.           Prepayment. All Loans, including accrued interest, shall be repaid
by Borrower prior to the Maturity Date within five (5) business days following
receipt by the Borrower of proceeds from Third Party Financing; provided that
the amount required to be so repaid on receipt of such proceeds shall not exceed
the lesser of (i) the proceeds received by the Borrower from such Third Party
Financing, or (ii) the balance owing on all Loans, including accrued interest.
In addition, the Borrower may, at its election, repay the Loans in whole or in
part at any time prior to the Maturity Date without premium or penalty.

 

H.           Promissory Note. The obligation of the Borrower to repay the Loans
will be evidenced by a promissory note (the “Note”) in the form attached hereto
as Exhibit A. The Borrower shall execute and deliver said Note to the Lender.
The Lender shall insert on Schedule 1 of the Note the dates and amounts of all
advances of Loans and payments with respect to the Loans, which schedule shall
be conclusive evidence of amounts borrowed under this Agreement.

 

Convertible Loan Agreement – EETIL (2014)3 

 

 

I.            Default. The occurrence of any of the following shall constitute
an “Event of Default” under this Agreement and under the Note:

 

1.           The Borrower shall fail to pay (i) any principal payment owed
hereunder on the due date required hereunder, (ii) any interest payment owed
hereunder on the due date required hereunder, or (iii) any other payment
required under the terms of this Agreement or the Note on the due date for such
payment, and such payment shall not have been made within five (5) days after
the Borrower’s receipt of the Lender’s written notice to the Borrower of such
failure to pay (any such event being referred to as a “Payment Default”); or

 

2.           The Borrower shall fail to observe or perform any other covenant,
obligation, condition or agreement contained in this Agreement or the Note
(other than those specified in Section II.I.1. of this Agreement) and such
failure shall continue for ten (10) days after written notice thereof is
delivered to the Borrower by a holder of the Note; or

 

3.           The Borrower shall:

 

(i)          apply for or consent to the appointment of a receiver, trustee,
liquidator or custodian of itself or of all or a substantial part of its
property;

 

(ii)         be unable, or admit in writing its inability, to pay its debts
generally as they mature;

 

(iii)        make a general assignment for the benefit of any of its creditors;

 

(iv)        commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it; or

 

(v)         take any action for the purpose of effecting any of the foregoing;
or

 

4.           Proceedings for the appointment of a receiver, trustee, liquidator
or custodian of the Borrower or of all or a substantial part of the property
thereof, or an involuntary case or other proceedings seeking liquidation,
reorganization or other relief with respect to the Borrower or the debts thereof
under any bankruptcy, insolvency or other similar law now or hereafter in
effect, shall be commenced and an order for relief entered or such proceeding
shall not be dismissed or discharged within sixty (60) days after commencement.

 

J.            Rights of Holder Upon Default. Upon the occurrence or existence of
any Event of Default (other than an Event of Default under Sections II.I.3 or
II.I.4) and at any time thereafter during the continuance of such Event of
Default, the Lender may, by written notice to the Borrower, declare all
outstanding amounts payable by the Borrower under this Agreement to

 

Convertible Loan Agreement – EETIL (2014)4 

 

 

be immediately due and payable without presentment, demand, protest, notice of
intent to accelerate, or any other notice of any kind, all of which are hereby
expressly waived. Upon the occurrence or existence of any Event of Default
described in Sections II.I.3 or II.I.4 hereof, immediately and without notice,
all outstanding amounts payable by the Borrower under this Agreement and the
Note shall automatically become immediately due and payable, without
presentment, demand, protest, notice of intent to accelerate, or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding. In addition to the foregoing remedies,
upon the occurrence or existence of any Event of Default, the Lender may
exercise any other right, power or remedy permitted to it by the UCC, or
otherwise available at law or in equity or both.

 

III.WARRANT.

 

As additional consideration for advances of sums under this Agreement, the
Borrower hereby agrees to issue to the Lender a Warrant, in the form attached
hereto as Exhibit B, to purchase shares of common equity of the Borrower at a
price of $0.01 per share. The Warrant shall evidence a right to purchase, for a
period of five years, the number of shares of common equity of the Borrower
equating to the Warrant Coverage Rate. As an example, if the Borrower advances
$45,000 hereunder, based on a Warrant Coverage Rate of 0.5% per $10,000 or any
portion thereof, the Warrant would be exercisable to purchase shares of common
equity of the Borrower equal to two and one-quarter percent (2.25%) of the total
outstanding common equity of the Borrower.

 

IV.GENERAL.

 

A.           No Waiver by Lender; Amendments. No failure or delay on the part of
the Lender in the exercise of any power or right, and no course of dealing
between the Borrower and the Lender, shall operate as a waiver of such power or
right, nor shall any single or partial exercise of any power or right preclude
other or further exercise thereof or the exercise of any other power or right.
No notice to or demand on the Borrower not required hereunder shall in any event
entitle the Borrower to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the right of the Lender to any
other or further action in any circumstances without notice or demand. No
amendment, modification or waiver of, or consent with respect to, any provision
of this Agreement shall in any event be effective unless the same shall be in
writing and signed and delivered by the Lender. Any waiver of any provision of
this Agreement, and any consent to any departure by the Borrower from the terms
of any provision of this Agreement, shall be effective only in the specific
instance and for the specific purpose for which given.

 

B.           Miscellaneous.

 

1.           This Agreement shall inure to the benefit of, and be binding upon,
the parties hereto, their respective permitted heirs, legal representatives,
successors and assigns.

 

2.           This document contains the entire agreement between the Lender and
the Borrower with respect to Loans and supersedes any and all prior or
contemporaneous agreements or understandings, whether written or oral.

 

Convertible Loan Agreement – EETIL (2014)5 

 

 

3.           This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of California.

 

4.           This Agreement may be amended or modified only by written
instrument duly executed by the Lender and the Borrower.

 

5.           Any notice, demand or request provided for or permitted to be given
pursuant to this Agreement shall be in writing and shall be deemed to have been
properly given: (a) upon receipt, if hand delivered; (b) five (5) days after
deposit thereof at any main or branch United States Post Office, if sent by
United States registered or certified mail, return receipt requested; (c) on the
first business day following deposit thereof at the office of a nationally
recognized overnight delivery service, if sent by such service; or (d) upon
confirmation of receipt, if sent by facsimile, addressed as follows:

 

Lender: ECO Integrated Technologies, Inc.   2600 Michelson Drive, Suite 780  
Irvine, California 92612   Attn: Jess Rae Booth     Borrower: ECO Enviro
Technologies International Limited   No. 8B Jianguomenwai Da Kie, Regent Court,
Rm. 17E   Chaoyang District, Beijing, China 100022       or       2600 Michelson
Drive, Suite 780   Irvine, California 92612   Attn: Tony Sudol

 

6.           In the event that any one or more of the provisions, paragraphs,
words, clauses, phrases or sentences contained in this Agreement, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect, and of the remaining provisions, paragraphs,
words, clauses, phrases or sentences of this Agreement, shall not be in any way
impaired, it being the intention of the parties that this Agreement shall be
enforceable to the fullest extent permitted by law.

 

7.           Time is of the essence of this Agreement and each and every
provision hereof. If the performance of any obligation required hereunder or the
last day of any time period as determined in accordance with the terms and
provisions hereof is to occur on a Saturday, Sunday or legal holiday under the
laws of the United States or of the State of California, then the day on which
the performance of any such obligation is to occur or the last day of any such
time period, as the case may be, shall be extended to the next succeeding
business day.

 

8.           This Agreement may be executed in any number of counterparts, any
or all of which may contain the signature of any one of the parties and all of
which shall be construed together as a single instrument. A facsimile copy or
photocopy of this Agreement

 

Convertible Loan Agreement – EETIL (2014)6 

 

 

containing a facsimile copy or photocopy of the signatures or initials of any
party shall be deemed to be sufficient evidence of that party’s action or
intent.

 

9.           In connection with any litigation or dispute arising out of this
Agreement, the prevailing party shall be entitled to recover all costs incurred,
including reasonable attorneys’ fees and costs.

 

10.          The Section headings contained herein are for convenience of
reference only and are not intended to define, limit or describe the scope or
intent of any provision of this Agreement.

 

IN WITNESS whereof, the parties have duly executed this Loan Agreement the day
and year first are written.

 

  ECO Enviro Technologies International Limited   (“Borrower”)         By: /s/
Anthony C. Sudol III   Name: Anthon C. Sudol III   Its: President

 

Convertible Loan Agreement – EETIL (2014)7 

 

 

EXHIBIT A

PROMISSORY NOTE

 

Irvine, California

December 31, 2014

 

FOR VALUE RECEIVED, the undersigned, ECO ENVIRO TECHNOLOGIES INTERNATIONAL
LIMITED, a Hong Kong corporation (the “Borrower”), promises to pay to the order
of ECO INTEGRATED TECHNOLOGIES, INC., a Delaware corporation (the payee, its
successors and assigns are hereinafter called the “Lender”), at 2600 Michelson
Drive, Suite 780, Irvine, California 92612 or at such other place as may be
designated in writing by the Lender, the principal sums advanced as set forth on
Schedule 1 attached hereto, together with interest thereon at the rates
hereinafter stated:

 

Prior to Default, advances under this Note will bear interest from the date of
advance at the per annum rate equal to ten percent (10%). The entire unpaid
principal balance of this Note plus all accrued and unpaid interest thereon will
be due and payable on the Maturity Date or such earlier date as shall be
prescribed by Section II of the Loan Agreement.

 

Unless otherwise defined in this Note, all terms defined or referenced in that
certain Loan Agreement of even date herewith (the “Loan Agreement”), among the
Borrower and the Lender, will have the same meanings in this Note as in the Loan
Agreement.

 

This Note is executed and delivered in connection with the Loan Agreement.
Advances and payments hereunder may, at the option of the Lender, be recorded on
Schedule 1 to this Note or on the books and records of the Lender and will be
prima facie evidence of said advances, payments and unpaid balance of this Note.
All payments will first be applied to the payment of accrued interest and the
balance will be applied in reduction of the principal balance hereof provided
that no payment will be applied to this Note until received by the Lender in
collected funds. All advances made or to be made under this Note will be made
subject to the terms and conditions stated in the Loan Agreement.

 

The Borrower will have the right at any time to prepay this Note in whole or in
part, without premium or penalty, but with interest accrued to the date of
prepayment.

 

The Borrower agrees that if, and as often as, this Note is placed in the hands
of an attorney for collection or to defend or enforce any of the Lender’s rights
hereunder or under any instrument securing payment of this Note, the Borrower
will pay the Lender’s reasonable attorneys’ fees, all court costs and all other
expenses incurred by the Lender in connection therewith.

 

During the continuance of an event of Default, all amounts due under this Note
will bear interest at the per annum rate equal to the lesser of eighteen percent
(18%) or the maximum rate permitted under applicable law, and such interest
which has accrued will be paid

 

 

PROMISSORY NOTE – EETIL (2014) Page 1 of 4 Pages

 

 

at the time of and as a condition precedent to curing any Default hereunder.
During the existence of any such Default, the Lender may apply any payments
received on any amount due hereunder or under the terms of any instrument now or
hereafter evidencing or securing this indebtedness as the Lender determines from
time to time.

 

This Note is issued by the Borrower and accepted by the Lender pursuant to a
lending transaction negotiated, consummated and to be performed in Irvine,
Orange County, California. Payment of this Note is secured by and subject to the
terms and conditions of the Loan Documents. This Note is to be construed
according to the internal laws of the State of California. All actions with
respect to this Note, the Loan Documents or any other instrument securing
payment of this Note may be instituted in the courts of the State of California
sitting in Orange County, California, or the United States District Court
sitting in Irvine, California, as the Lender may elect, and by execution and
delivery of this Note, the Borrower irrevocably and unconditionally submits to
the jurisdiction (both subject matter and personal) of each such court and
irrevocably and unconditionally waives: (a) any objection the Borrower might now
or hereafter have to the venue in any such court; and (b) any claim that any
action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

On the occurrence of any event of Default under any of the Loan Documents or any
other instrument securing payment of this Note which is not timely cured as
provided in the Loan Agreement, at the option of the Lender, the entire
indebtedness evidenced by this Note will become immediately due, payable and
collectible then or thereafter as the Lender might elect, regardless of the date
of maturity hereof. Failure by the Lender to exercise such option will not
constitute a waiver of the right to exercise the same in the event of any
subsequent default.

 

The makers, endorsers, sureties and all other persons who may become liable for
all or any part of this obligation severally waive presentment for payment,
protest and notice of nonpayment. Said parties consent to any extension of time
(whether one or more) of payment hereof, release of all or any part of the
security for the payment hereof or release of any party liable for the payment
of this obligation. Any such extension or release may be made without notice to
any such party and without discharging such party’s liability hereunder.

 

(SIGNATURE PAGE TO FOLLOW)

 

PROMISSORY NOTE – EETIL (2014) Page 2 of 4 Pages

 

 

SIGNATURE PAGE TO PROMISSORY NOTE



 

IN WITNESS WHEREOF, the Borrower has executed this instrument effective the date
first above written.

 

  ECO ENVIRO TECHNOLOGIES    INTERNATIONAL LIMITED   a Hong Kong corporation    
    By:   /s/ Anthony C. Sudol, III   Name: Anthony C. Sudol, III   Title:
President and CEO         (the “Borrower”)

 

PROMISSORY NOTE – EETIL (2014) Page 3 of 4 Pages

 

 

SCHEDULE 1

 

Date   Advances   Payments                                                      
                                                                               
                                                       

 

PROMISSORY NOTE – EETIL (2014) Page 4 of 4 Pages

 

 

EXHIBIT B

 

NEITHER THIS WARRANT REPRESENTED BY THIS CERTIFICATE NOR THE SHARES OF COMMON
EQUITY ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED OR
QUALIFIED FOR SALE UNDER APPLICABLE SECURITIES LAWS. NEITHER THIS WARRANT NOR
THE SECURITIES ISSUABLE UPON THE EXERCISE OF THIS WARRANT MAY BE SOLD OR
TRANSFERRED EXCEPT IN ACCORDANCE WITH APPLICABLE SECURITIES LAWS.

 

WARRANT to Purchase COMMON Equity of

 

ecO ENVIRO TECHNOLOGIES INTERNATIONAL LIMITED

 

December 31, 2014

 

THIS CERTIFIES that, for value received, ECO INTEGRATED TECHNOLIGIES, INC.
(together with its successors and assigns, the “Holder”) is entitled, subject to
the terms and conditions set forth below, to subscribe for and purchase the
number, as specified in Section 2.2 hereof, of fully paid and non-assessable
Common Shares (as defined below) of ECO Enviro Technologies International
Limited, a Hong Kong corporation (together with its successors and assigns, the
“Company”), subject to adjustment in accordance with Section 2.7, at a purchase
price per Common Share equal to $0.01 per share (the “Exercise Price”).

 

This warrant (this “Warrant”) expires at 5:00 p.m., Irvine, California time, on
the Expiration Date (as defined below).

 

ARTICLE I
DEFINITIONS

 

1.1          Definitions. As used herein, the following terms shall have the
meanings set forth below:

 

“Common Shares” shall mean and include shares of common stock of the Company, or
any such other securities (equity or debt) of the Company having the rights
commonly associated with the common stock of a corporation formed under
California law.

 

“Company” shall have the meaning set forth in the introduction hereto.

 

“Exercise Date” shall have the meaning set forth in Section 2.1.

 

“Exercise Price” shall have the meaning set forth in the preamble hereto, as may
be adjusted from time to time.

 

“Expiration Date” shall mean the date that is 60 months from the date of
issuance of this Warrant.

 

“Fair Market Value” shall have the meaning set forth in Section 2.8(b).

 

Warrant – EETIL (2014)5 

 

 

“Holder” shall have the meaning set forth in the preamble hereto.

 

“Loan Agreement” shall mean that certain Loan Agreement dated as of the date
hereof among the Company, as borrower, and Eco Integrated Technologies, Inc.
(“EIT”), as lender, as amended, restated or otherwise modified from time to
time.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Warrant” shall have the meaning set forth in the introduction hereto.

 

“Warrant Office” shall have the meaning set forth in Section 3.1.

 

“Warrant Shares” shall mean the Common Shares into which this Warrant may be
exercised.

 

1.2          Accounting Terms and Determinations. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Holder hereunder shall be prepared, in
accordance with accounting principles generally accepted in the United States
(“GAAP”). All calculations made for the purposes of determining compliance with
the terms of this Warrant shall (except as otherwise expressly provided herein)
be made by application of GAAP.

 

1.3          Rules of Construction. The title of and the section and paragraph
headings in this Warrant are for convenience of reference only and shall not
govern or affect the interpretation of any of the terms or provisions of this
Warrant. The use herein of the masculine, feminine or neuter forms shall also
denote the other forms, as in each case the context may require. Where specific
language is used to clarify by example a general statement contained herein,
such specific language shall not be deemed to modify, limit or restrict in any
manner the construction of the general statement to which it relates. The
language used in this Warrant has been chosen by the parties to express their
mutual intent, and no rule of strict construction shall be applied against any
party. In the case of this Warrant, (a) the meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms; (b)
Annex, Exhibit, Schedule and Section references are to this Warrant unless
otherwise specified; (c) the term “including” is not limiting and means
“including but not limited to”; (d) in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” the words “to” and “until” each mean “to but excluding,” and the word
“through” means “to and including”; (e) unless otherwise expressly provided in
this Warrant, (i) references to agreements and other contractual instruments
shall be deemed to include all subsequent amendments and other modifications
thereto, but only to the extent such amendments and other modifications are not
prohibited by the terms of the Warrant, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation; and (f) this Warrant may use several different limitations, tests or
measurements to regulate the same or similar matters, all of which are
cumulative and each shall be performed in accordance with its terms.

 

Warrant – EETIL (2014)6 

 

 

ARTICLE II
EXERCISE OF WARRANTS

 

2.1          Method of Exercise.

 

(a)          This Warrant may be exercised in whole or in part by the Holder
hereof at any time, and from time to time, before 5:00 p.m., Irvine, California
time, on the Expiration Date. To exercise this Warrant, the Holder hereof shall
deliver to the Company, at the Warrant Office designated herein, (i) a written
notice in the form of the Subscription Notice attached as Exhibit A hereto,
stating therein the election of such Holder to exercise this Warrant in the
manner provided in the Subscription Notice, (ii) payment in full of the Exercise
Price as provided in Section 2.1(b), and (iii) this Warrant. This Warrant shall
be deemed to be exercised on the date of receipt by the Company of the
Subscription Notice, accompanied by payment for the Warrant Shares and surrender
of this Warrant, and such date is referred to herein as the “Exercise Date.” If
the Holder exercises this Warrant as set forth herein, then the Company shall,
as promptly as practicable and in any event within 10 business days after the
Exercise Date, issue and deliver, or cause to be issued and delivered, to such
Holder a certificate or certificates for the full number of Warrant Shares set
forth in the Subscription Notice. As permitted by applicable law, the Person in
whose name the certificates for Common Shares are to be issued shall be deemed
to have become a holder of record of such Common Shares on the Exercise Date and
shall be entitled to all of the benefits of such holder on the Exercise Date,
including the right to receive dividends and other distributions for which the
record date falls on or after the Exercise Date and to exercise voting rights.

 

(b)          At the discretion of the Holder, the Holder shall pay the Exercise
Price for all Warrant Shares purchased hereunder in full (i) in cash or by
certified check or wire transfer of immediately available funds, (ii) by
Cashless Exercise (as described in Section 2.9), or (iii) pursuant to any
combination of (i) or (ii).

 

2.2          Warrant Shares. The number of Common Shares that Holder is entitled
to purchase hereunder shall be that number of shares as equates to the Warrant
Coverage Rate, as defined in the Loan Agreement. For clarity, for each ten
thousand dollars ($10,000), or portion thereof, advanced by EIT under the Loan
Agreement, this Warrant shall be exercisable to purchase a number of Common
Shares equating to one-half percent (0.5%) of the issued and outstanding Common
Shares of the Company, after giving effect to such purchase. As an example, if
the Company has outstanding 100,000 Common Shares and borrows $45,000 under the
Loan Agreement, this Warrant would be exercisable to purchase 2.25% of the total
issued and outstanding Common Shares, or 2,302 Common Shares.

 

2.3          Expenses and Taxes. The Company shall pay all expenses and taxes
(including all documentary, stamp, transfer or other transactional taxes)
attributable to the preparation, issuance or delivery of this Warrant and of the
Common Shares issuable upon exercise of this Warrant, other than income taxes.

 

Warrant – EETIL (2014)7 

 

 

2.4          Reservation of Common Shares. So long as this Warrant remains
outstanding, the Company shall reserve, free from preemptive or similar rights,
out of its authorized but unissued Common Shares, and solely for the purpose of
effecting the exercise of this Warrant, a sufficient number of Common Shares to
provide for the complete exercise of this Warrant.

 

2.5          Valid Issuance. All Common Shares issued upon exercise of this
Warrant will, upon payment of the Exercise Price and issuance by the Company, be
duly authorized, validly and legally issued, fully paid and nonassessable and
free and clear of all taxes, liens, security interests, charges and other
encumbrances or restrictions with respect to the issuance thereof and, without
limiting the generality of the foregoing, the Company shall take all actions
necessary to ensure such result and shall not take any action which will cause a
contrary result.

 

2.6          Acknowledgment of Rights. At the time of the exercise of this
Warrant in accordance with the terms hereof and upon the written request of the
Holder hereof, the Company will acknowledge in writing its continuing obligation
to afford to such Holder any rights to which such Holder shall continue to be
entitled after such exercise in accordance with the provisions of this Warrant;
provided, however, that if the Holder hereof shall fail to make any such
request, such failure shall not affect the continuing obligation of the Company
to afford to such Holder any such rights.

 

2.7          Adjustment of Number of Shares. To prevent dilution of the rights
granted under this Warrant, the Exercise Price and the number of Common Shares
purchasable hereunder are subject to adjustment from time to time as follows:

 

(a)          Conversion or Redemption of Common Shares. Should all of the Common
Shares be at any time prior to the Expiration Date redeemed, exchanged,
substituted or converted into shares or any other security of the Company, then
this Warrant shall become immediately exercisable prior to such event for that
number of Common Shares equal to the number of Common Shares that would have
been received if this Warrant had been exercised in full and the Common Shares
received thereupon had been simultaneously converted immediately prior to such
event, and the Exercise Price shall immediately be adjusted to equal the
quotient obtained by dividing (i) the aggregate Exercise Price of the maximum
number of shares of Common Shares for which this Warrant was exercisable
immediately prior to such conversion, exchange, substitution or redemption, by
(ii) the number of shares of Common Shares for which this Warrant is exercisable
immediately after such conversion, exchange, substitution or redemption.

 

(b)          Offer. If at any time while this Warrant, or any portion hereof, is
outstanding and unexpired there shall be an offer for all of the Common Shares
whether in the form of cash, securities or otherwise, then, as a part of such
offer, lawful provision shall be made so that the Holder of this Warrant shall
thereafter be entitled to receive upon exercise of this Warrant, during the
period specified herein and upon payment of the Exercise Price then in effect,
the number of shares or other securities of the offeror that a holder of the
Common Shares issuable upon exercise of this Warrant would have been entitled to
receive in such offer if this Warrant had been exercised in full immediately
before such offer, all subject to further adjustment as provided in this Section
2.7. The foregoing provisions of this Section 2.7(b) shall similarly apply to
successive offers and to the shares that are at the time receivable upon the
exercise of this Warrant. If the per-share consideration payable to the Holder
hereof for shares in connection with any such offer is in a form

 

Warrant – EETIL (2014)8 

 

 

other than cash or marketable securities, then the value of such consideration
shall be determined in good faith by the Company’s Board of Directors or
equivalent governing body. In all events, appropriate adjustment (as determined
in good faith by the Company’s Board of Directors) shall be made in the
application of the provisions of this Warrant with respect to the rights and
interests of the Holder after the transaction, to the end that the provisions of
this Warrant shall be applicable after that event, as near as reasonably may be,
in relation to any shares or other property deliverable after that event upon
exercise of this Warrant.

 

(c)          Reclassification. If the Company, at any time while this Warrant,
or any portion hereof, remains outstanding and unexpired by reclassification of
securities or otherwise, shall change any of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities that
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change and the Exercise Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 2.7. No adjustment shall be made pursuant to this Section 2.7(c), upon
any conversion, exchange, substitution or redemption of the Common Shares that
is the subject of Section 2.7(a).

 

(d)          Split, Subdivision or Combination of Shares. If the Company at any
time while this Warrant, or any portion hereof, remains outstanding and
unexpired shall split, subdivide or consolidate the securities as to which
purchase rights under this Warrant exist, into a different number of securities
of the same class, the Exercise Price for such securities shall be
proportionately decreased in the case of a split or subdivision or
proportionately increased in the case of a combination.

 

(e)          Adjustments for Dividends in Shares or Other Securities or
Property. If while this Warrant remains outstanding and unexpired, the holders
of the securities as to which purchase rights under this Warrant exist at the
time shall have received, or, on or after the record date fixed for the
determination of eligible shareholders, shall have become entitled to receive,
without payment therefor, other or additional shares or other securities or
property (other than cash) of the Company by way of dividend, then and in each
case, this Warrant shall represent the right to acquire, in addition to the
number of shares of the security receivable upon exercise of this Warrant, and
without payment of any additional consideration therefor, the amount of such
other or additional shares or other securities or property (other than cash) of
the Company that such holder would hold on the date of such exercise had it been
the holder of record of the security receivable upon exercise of this Warrant on
the date hereof and had thereafter, during the period from the date hereof to
and including the date of such exercise, retained such shares and/or all other
additional shares available by it as aforesaid during such period, giving effect
to all adjustments called for during such period by the provisions of this
Section 2.7.

 

(f)          Other Dilutive Events. In case any event shall occur as to which
the provisions of this Section 2.7 are not strictly applicable, but the failure
to make any adjustment would not fairly protect the purchase rights presented by
the Warrant in accordance with the essential intent and principles of this
Section 2.7, then, in each such case, the Company shall make a good faith
adjustment to the Exercise Price and the number of Common Shares in accordance
with the intent of this Section 2.7 and, upon the written request of the Holder,
shall appoint an independent

 

Warrant – EETIL (2014)9 

 

 

financial expert, which shall give their opinion upon the adjustment, if any, on
a basis consistent with the essential intent and principles of this Section 2.7.

 

(g)          Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment pursuant to this Section 2.7, the Company at its
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to each Holder of this Warrant a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Company shall, upon the
written request, at any time, of any such Holder, furnish or cause to be
furnished to such Holder a like certificate setting forth: (i) such adjustments
and readjustments, (ii) the Exercise Price at the time in effect, and (iii) the
number of shares and the amount, if any, of other property that at the time
would be received upon the exercise of the Warrant.

 

(h)          No Impairment. The Company will not, by any voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Section 2.7 and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder of this Warrant against impairment.

 

2.8          Cashless Exercise.

 

(a)          Notwithstanding any provisions herein to the contrary, if the fair
market value of one Common Share is greater than the Exercise Price (at the date
of calculation as set forth below), in lieu of exercising this Warrant for cash,
the Holder may elect to receive Common Shares equal to the value (as determined
below) of this Warrant (or the portion thereof being canceled) by surrender of
this Warrant at the principal office of the Company together with the properly
endorsed Subscription Notice and notice of such election in which event the
Company shall issue to the Holder a number of Common Shares computed using the
following formula:

 



X = Y (A-B)   A

 

Where:

X = the number of Common Shares to be issued to the Holder Y = the number of
Common Shares purchasable under the Warrant or, if only a portion of the Warrant
is being exercised, the portion of the Warrant being canceled (at the date of
such calculation) A = the Fair Market Value of one Common Share (at the date of
such calculation) B = the Exercise Price (as adjusted to the date of such
calculation)

 

(b)          For purposes of this Warrant, the “Fair Market Value” of a Common
Share as of any date (the “Value Date”) shall be the price per Common Share as
follows:

 

(i)           If the Common Shares are listed on a national securities exchange
or admitted to unlisted trading privileges on such exchange, the Fair Market
Value shall be the last reported sale price of the security on such exchange on
the last business day prior to the Value Date or if no such sale is made on such
day, the average of the closing bid and asked prices for such day on such
exchange;

 

Warrant – EETIL (2014)10 

 

 

(ii)          If the Common Shares are not so listed or so admitted to unlisted
trading privileges, the Fair Market Value shall be the mean of the last reported
best bid and best asked prices reported by the Pink Sheets LLC or the mean of
the last reported bid and asked price quoted on the OTC Bulletin Board® on the
last business day prior to the Value Date; or

 

(iii)         If neither (i) nor (ii) are applicable, then the Fair Market Value
shall be determined by the Board of Directors of the Company in good faith;
provided, however, that if the Holder disagrees with such valuation by the
Company’s Board of Directors and provides notice of such disagreement to the
Company requesting an independent valuation, the Company shall select an
Independent Financial Expert (as defined below) who shall determine the value of
such Common Shares. For purposes of this Section 2.8(b)(iii), “Independent
Financial Expert” shall mean an investment banking firm selected by the Board of
Directors of the Company (A) that does not (and whose directors, officers,
employees and affiliates do not) have a direct or indirect financial interest in
the Company or any of its affiliates, (B) that has not been, and, at the time it
is called upon to serve as an Independent Financial Expert under this Warrant is
not (and none of whose directors, officers, employees or affiliates is) a
promoter, director or officer of the Company, (C) that has not been retained by
the Company or any of its affiliates for any purpose, other than to perform an
equity valuation, within the preceding 12 months, and (D) that, in the good
faith judgment of the Board of Directors of the Company, is otherwise qualified
to serve as an independent financial advisor.

 

ARTICLE III
TRANSFER

 

3.1          Warrant Office. The Company shall maintain an office for certain
purposes specified herein (the “Warrant Office”), which office shall be the
Company’s principal executive offices, and may subsequently be such other office
of the Company or of any transfer agent of the Common Shares as to which written
notice has previously been given to the Holder. The Company shall maintain, at
the Warrant Office, a register for this Warrant in which the Company shall
record (a) the name and address of the Person in whose name this Warrant has
been issued (as well as the name and address of each permitted assignee of the
rights of the registered owner hereof) and (b) the number of Warrant Shares
issuable upon the exercise or exchange hereof.

 

3.2          Ownership of Warrant. The Company may deem and treat the Person in
whose name this Warrant is registered as the Holder and owner hereof until
provided with written notice to the contrary.

 

3.3          Restrictions on Transfer of Warrant.

 

(a)          The Warrant and the Warrant Shares are not transferable directly or
indirectly, in whole or in part, except in the case of any transfer that is in
compliance with applicable securities laws. Any transfers of the Warrant will be
without charge to the Holder except that any securities transfer taxes due on
transfer of the Warrant will be paid by Holder. Restrictive legends setting
forth the above restrictions on transfer will be set forth on any Warrant Shares
issued on exercise of the Warrant.

 

Warrant – EETIL (2014)11 

 

 

(b)          Subject to Section 3.3(a), the Holder may assign, convey or
transfer this Warrant and any rights hereunder without the prior written consent
of the Company to any person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with the
Holder or the parent of the Holder, or a successor in interest to the Holder
that acquires the voting control of the Holder or all or substantially all of
the Holder’s assets. The rights and obligations of the Company and the Holder
under this Warrant shall be binding upon and benefit their respective permitted
successors, assigns, heirs, administrators and transferees.

 

ARTICLE IV
MISCELLANEOUS

 

4.1          Entire Agreement. This Warrant contains the entire agreement
between the Holder hereof and the Company with respect to the Warrant Shares
purchasable upon exercise hereof and the related transactions and supersede all
prior arrangements or understandings with respect thereto.

 

4.2          Governing Law. This Warrant shall be a contract made under and
governed by the internal laws of the State of California applicable to contracts
made and to be performed entirely within such state, without regard to conflict
of law principles.

 

4.3          Waiver and Amendment. Any term or provision of this Warrant may be
waived at any time by the party which is entitled to the benefits thereof. Any
term or provision of this Warrant may be amended or supplemented at any time by
agreement of the Holder hereof and the Company. Any waiver of any term or
condition, or any amendment or supplementation, of this Warrant shall be in
writing. A waiver of any breach or failure to enforce any of the terms or
conditions of this Warrant shall not in any way affect, limit or waive a party’s
rights hereunder at any time to enforce strict compliance thereafter with every
term or condition of this Warrant.

 

4.4          Severability. In the event that any one or more of the provisions
contained in this Warrant shall be determined to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in any other respect and the remaining
provisions of this Warrant shall not, at the election of the party for whom the
benefit of the provision exists, be in any way impaired.

 

4.5          Copy of Warrants. A copy of this Warrant shall be filed among the
records of the Company.

 

4.6          Notice. Any notice or other document required or permitted to be
given or delivered to the Holder hereof shall be in writing and delivered at, or
sent by certified or registered mail or by facsimile to such Holder at, the last
address shown on the books of the Company maintained at the Warrant Office for
the registration of this Warrant or at any more recent address of which the
Holder hereof shall have notified the Company in writing. Any notice or other
document required or permitted to be given or delivered to the Company, other
than such notice or documents required to be delivered to the Warrant Office,
shall be delivered at, or sent by certified or registered mail or by facsimile
to, the Warrant Office.

 

4.7          Limitation of Liability; Rights as a Shareholder. No provision
hereof, in the absence of affirmative action by the Holder hereof to purchase
Common Shares, and no mere enumeration herein of the rights or privileges of the
Holder hereof, shall give rise to any liability of such Holder

 

Warrant – EETIL (2014)12 

 

 

for the purchase price of any Common Shares or as a shareholder of the Company,
whether such liability is asserted by the Company or by creditors of the
Company. Except as otherwise provided herein, this Warrant does not confer upon
the Holder any right to vote or consent to or to receive notice as a shareholder
of the Company, in respect of any matters whatsoever.

 

4.8          Exchange, Loss, Destruction, etc. of Warrant. Upon receipt of
evidence reasonably satisfactory to the Company of the loss, theft, mutilation
or destruction of this Warrant, and in the case of any such loss, theft or
destruction upon delivery of an appropriate affidavit in such form as shall be
reasonably satisfactory to the Company and include reasonable indemnification of
the Company, or in the event of such mutilation upon surrender and cancellation
of this Warrant, the Company will make and deliver a new Warrant of like tenor,
in lieu of such lost, stolen, destroyed or mutilated Warrant. Any Warrant issued
under the provisions of this Section 4.8 in lieu of any Warrant alleged to be
lost, destroyed or stolen, or in lieu of any mutilated Warrant, shall constitute
an original contractual obligation on the part of the Company. This Warrant
shall be promptly canceled by the Company upon the surrender hereof in
connection with any exchange or replacement. The Company shall pay all taxes
(other than securities transfer taxes or income taxes) and all other expenses
and charges payable in connection with the preparation, execution and delivery
of Warrants pursuant to this Section.

 

[The Remainder of this Page Intentionally Left Blank]

 

Warrant – EETIL (2014)13 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its
name.

 

Dated:  December 31, 2014.         ECO ENVIRO TECHNOLOGIES    INTERNATIONAL
LIMITED       By: /s/ Anthony C. Sudol, III   Name: Anthony C. Sudol, III  
Title: President and CEO

 

SIGNATURE PAGE TO THE WARRANT

 

 

 

 

EXHIBIT A

 

SUBSCRIPTION NOTice

 

Date: _______________, 20___

 

Eco Enviro Technologies International Limited

________________________________

________________________________

Attention: _________________

 

Ladies and Gentlemen:

 

oThe undersigned (the “Purchaser”) hereby elects to exercise this Warrant issued
to it by Eco Enviro Technologies International Limited (the “Company”) and dated
as of __________, 2014 (the “Warrant”) and to purchase thereunder __________
Common Shares of the Company (the “Common Shares”) at a purchase price of $[___]
per share, or an aggregate purchase price of $__________ (the “Purchase Price”).

 

oThe Purchaser hereby elects to convert the value of the Warrant pursuant to the
provisions of Section 2.1 of the Warrant through the following methodology:

 

oCash, Certified Check or Wire Transfer

 

oCashless Exercise

 

Pursuant to the terms of the Warrant, the undersigned has delivered the Purchase
Price herewith in full in cash, by certified check or wire transfer or by
delivery of the Warrant pursuant to the provisions thereof.

 

  Very truly yours,       [Holder]       By:     Name:     Title:  

 

Warrant – EETIL (2014)15 

  